UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT

                    _____________

                     No. 12-1917
                    _____________

            FIRST KOREAN CHURCH OF
                 NEW YORK, INC.,
                          Appellant

                           v.

CHELTENHAM TOWNSHIP ZONING HEARING BOARD;
         CHELTENHAM TOWNSHIP
              _____________

    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
            District Court No. 2-05-cv-06389
    District Judge: The Honorable Norma L. Shapiro


   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                  January 14, 2013

Before: SMITH, CHAGARES, and BARRY, Circuit Judges

               (Filed: January 24, 2013)
                             _____________________

                              JUDGMENT ORDER
                             _____________________

SMITH, Circuit Judge.

      This cause came on to be considered on the record from the United States

District Court for the Eastern District of Pennsylvania and was submitted on

January 14, 2013.     First Korean Church of New York, Inc. alleges that the

Cheltenham Township and its Zoning Hearing Board violated its First Amendment

right to religious freedom, its Fourteenth Amendment right to equal protection, and

its rights under the Religious Land Use and Institutionalized Persons Act of 2000

by preventing First Korean from using its property as a church and seminary. The

parties filed cross-motions for summary judgment. The District Court granted

summary judgment in favor of the Cheltenham Township and its Zoning Hearing

Board on all of First Korean’s claims (and correspondingly denied First Korean’s

cross-motion for summary judgment). First Korean then timely appealed the

District Court’s decision to this Court.

      The District Court had federal-question jurisdiction under 28 U.S.C. § 1331,

and we exercise appellate jurisdiction under 28 U.S.C. § 1291. We conduct

plenary review of the District Court’s grant of summary judgment.         Funk v.

CIGNA Grp. Ins., 648 F.3d 182, 190 (3d Cir. 2011). For substantially the same

                                           2
reasons as those given by the District Court, we will affirm the District Court’s

grant of summary judgment in favor of the Cheltenham Township and the

Cheltenham Zoning Hearing Board on all of First Korean Church’s claims.

      On consideration whereof, it is now hereby ADJUDGED and ORDERED

that the judgment of the District Court entered February 29, 2012, be and the same

is hereby AFFIRMED. Costs taxed against Appellant.




                                     Attest:



                                      Marcia M. Waldron,

                                     Clerk



DATED: January 24, 2013




                                        3